                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TROY GAINES, Husband and Wife; and
KATHERINE CROUSE-DAZZO, Husband
and Wife;                                                                 8:20CV385

                         Plaintiffs,
                                                                           ORDER
         vs.

STATE FARM FIRE AND CASUALTY
COMPANY,

                         Defendant.

         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in which
his impartiality might reasonably be questioned.” Upon review of the parties’ disclosures in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.

         Dated this 2nd day of July, 2021.


                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
